Brock, C.J.,
concurring specially: I agree with the result and with most of the substantive reasoning in this case. I write separately in *171order to note that, with regard to the search issue, the majority’s analysis follows the approach of State v. Ball, 124 N.H. 226, 232, 471 A.2d 347, 351 (1983). Incongruously, however, although the majority discusses the substantive holding of Ball, and in fact follows its procedural dictates, Ball’s constitutional analytical framework is never explicitly set out.
Further, the sufficiency of the indictment analysis is troubling. While the defendant cited the State Constitution on this issue below, he did not cite any of its provisions in his brief on appeal. The references by the defendant to State case law are insufficient under State v. Dellorfano, 128 N.H. 628, 632, 517 A.2d 1163, 1166 (1986) to raise a State constitutional issue. As we stated therein, in order to raise a State constitutional issue, “the defendant’s brief must specifically invoke a provision of the State Constitution. State v. Reynolds, 124 N.H. 428, 432, 471 A.2d 1172, 1173-74 (1984)[.]” Therefore, only a federal issue has been presented for our consideration. However, I agree that, as a matter of federal law, the indictment was sufficient. See United States v. Honneus, 508 F.2d 566 (1st Cir. 1974), cert. denied, 421 U.S. 948 (1975).
Batchelder, J., joined in the special concurrence.